Rose, J.,
dissenting.
The auditor of public accounts drew a state warrant in favor of relator for $35 to pay him for services as an instructor in the law department of the university of Nebraska and the state treasurer refused to countersign it for the reason there Avas no legislative appropriation available for its payment. In a single sentence of relator’s application for mandamus he asks relief as fob *42lows: “Relator prays a writ of mandamus requiring the respondent to countersign the warrant and place to the credit of the university for the biennium ending March 31, 1909, the sum of $946,017.96.” Relief for the credit prayed has not been granted, but the treasurer is required to countersign the warrant. The following is the concluding paragraph of the opinion:
“As to the details regarding the funds involved, we are not fully advised, but enough appears to justify us in requiring the respondent to countersign the warrant presented by the relator.”
1. I join in the finding that we are not fully advised as to the details regarding the funds involved, but dissent from the conclusion that enough appears to justify us in requiring the state treasurer to countersign relator’s warrant. If an instructor in the law department of the university is a proper relator to apply for a writ commanding the state treasurer to credit that institution with the sum of $946,017.96, I think we ought to require him to point out the lawful appropriations comprising that sum, and not leave us unadvised as to the details regarding the funds involved. If there is an unexpended appropriation out of which the state treasurer may lawfully pay the warrant for $35, I am of the opinion relator should be required, as a condition of relief, to describe it in definite and precise terms, especially under a constitution providing that “each legislature shall make appropriations for the expenses of the government until the expiration of the first fiscal quarter after the adjournment of the next regular session”; that “all appropriations shall end with such fiscal quarter”; and that “no money shall be drawn from the treasury except in pursuance of a specific appropriation made by law.” When these provisions of the constitution are respected, there is never any mistake or uncertainty about the identity of any appropriation or the amount of any unexpended balance in any fund in the state treasury. By reason of his official relations with the state the treasurer is in a position *43to ascertain the amount of each appropriation and the unexpended balance in every fund under his control. His records are open books and impart his knowledge to. relator. There is a presumption that the treasurer’s duties are being performed according to law. A relator who asserts the contrary and asks us to subject the treasurer to coercive process should point out a plain, definite, statutory duty which that officer refuses to perform. Since the writ could not be allowed as prayed, I think it should have been denied. We did not grant relator’s prayer to compel the state treasurer to credit the university with $946,017.96, but confessed we were not fully advised by the pleadings or the evidence as to the details regarding the funds involved. The burden was on relator. In my judgment, our failure to grant his prayer in the form in which it appears in his own application for mandamus ought to have resulted in a dismissal of his case. As I view the record, the allowance of the writ was a radical departure from the proper rules of procedure.
2. For the use of the state university the legislature in 1907 appropriated “the proceeds of the one mill university tax for the years 1907 and 1908.” Laws 1907, ch. 151. In the opinion of the court “the proceeds of the one mill university tax” is held to mean the “whole of the tax.” It is a matter of common knowledge that the whole of a tax on the assessable property in the state is never collected. I think the word “proceeds” was used by the legislature in its ordinary sense. By the language used the lawmakers meant the funds arising from the tax, and did not intend to appropriate that portion of the tax which will never be collected. The uncollectible part of the tax is not proceeds. According to my understanding of the law, the interpretation that the words “proceeds of the one mill university tax” means “the one mill university tax” strikes from the statute the word “proceeds” and is a violation of the established canon of construction that effect must be given to every word of the statute, if possible. If the legislature intended to appropriate the *44whole of the tax, the word “proceeds” would have been omitted. Appropriation of the proceeds of a tax means appropriation of the fund arising from the tax. People v. Auditor, 12 Ill. 307; People v. Miner, 46 Ill. 384. Before the appropriation was construed by this court no court ever held, so far as my investigation goes, that the proceeds of a tax was the whole of the tax, nor have I been able to find such a meaning of the word in the connection in which it is used by the legislature in the definition of any lexicographer. The one mill tax will never be collected in full. If the legislature appropriated the whole of the tax and authorized the issuance of warrants to the full amount, some of them will never be paid out of the funds appropriated. The creation of a deficit by means of an appropriation bill is inconsistent with legislation making provision for the expenses of government. I am unwilling to attribute to the lawmakers an intention to create a deficit in the manner described or to impute to them a want of business sense not Avarranted by the language of the statute. I am firmly convinced the legislature did not intend that the treasurer should countersign Avarrants against the whole of the one mill tax.
3. The state constitution provides that “each legislature shall make appropriations for the expenses of the government until the expiration of the first fiscal quarter after the adjournment of the next regular session”; that “all appropriations shall end with such fiscal quarter”; that “no money shall be drawn from the treasury except in pursuance of a specific appropriation made by law”; that “the general government of the university of Nebraska, shall, under direction of the legislature, be vested in a board of six regents,” and that “their duties and poAvers shall be prescribed by law.” These constitutional provisions have had a contemporaneous, long-continued and practical construction by both the legislative and executive departments of government, to the effect that biennial appropriations by the legislature are *45essential to the lawful expenditure of the endowment and other funds devoted exclusively to the university. I think this construction is right and that we ought to follow it. Two members of the constitutional convention who participated in the deliberations of that body after-wards constituted a majority of this court, one of them being the present chief justice and the other Judge Maxwell. In an opinion by the latter these jurists took the same view as the. legislative and executive departments of government, and after citing Regents v. McConnell, 5 Neb. 423, and State v. Liedtke, 9 Neb. 468, said: “These, decisions were rendered by an unanimous court, after full and careful consideration of the question, and are decisive of this case. The regents, therefore, in the absence of an appropriation by the legislature, have no right to appropriate any part of the regents’ fund. That the legislature should make ample appropriations for the support of the university will be conceded, and that it will do so there is but little doubt. Ample appropriations have been made, so far as appears, for the support of every department of the university and agricultural college, authorized by the legislature for the years 1885 and 1886. No attempt has been made or will be made, or is threatened, to divert the funds to any other purpose, or in any manner to defeat the object of the grant. It is well known that the bill making appropriations for the university and agricultural college provided that the money should be appropriated out of the regents’ fund; but, by some means, during its passage, the provisions of the bill were changed, making the appropriation out of the general fund. As the same mistake occurred a few years ago, and it is well known to be a mistake', it shows a Avant of care on the part of those having the matter in charge. The alleged mistake, hoAvever, materially adds to the burdens of taxation of the people of the state, but does not in the slightest degree affect the efficiency or usefulness of the university. The regents, however, can only use such *46funds as are placed by the legislature under their control.” State v. Babcock, 17 Neb. 610.
The endowment and other trust funds of the university must be disbursed under biennial appropriations the same as .the funds appropriated for other state institutions. Regents v. McConnell, 5 Neb. 423; State v. Moore, 46 Neb. 373. University funds in the hands of the state treasurer can only be drawn out in pursuance of specific appropriations. State v. Liedtke, 9 Neb. 468. An appropriation can only extend to the end of the next fiscal quarter succeeding the adjournment of the next regular session of the legislature, and an appropriation for a longer period is unconstitutional and void. State v. Moore, 50 Neb. 88. The university is a state institution. Its legal obligations are obligations of the state, whether payable out of trust funds or funds arising from general taxation. The constitution provides a definite method of paying the expenses of the state institutions. That method requires biennial appropriations. No provision is made by the constitution for any other plan. If the fiscal system so established and maintained and as thus understood by all three departments of the government for many years is to be abandoned, the change should be made by constitutional amendment. It may be that the trust funds of the university should be disbursed under a perpetual appropriation which has the effect of clothing the regents with power to make contracts pledging such funds to specific purposes or projects for long and indefinite periods in the future without the disturbing factor of intervening legislation, but I am fully convinced that such power has not been conferred upon them by any statute of this state, or by the constitution, or by any act of congress. Entertaining these views, I am compelled to dissent from the opinion and judgment of my associates.